                                                                        ~~~fiv
                                                                          ·
                                                                         fu         · DE       ClERK      ·
                                                                                           OIVISION, W.O. of v
                                                IN THE
                                     UNITED STATES DISTRICT COURT
                                               FOR THE
                                     WESTERN DISTRICT OF VIRGINIA
                                          DANVILLE DIVISION

      UNITED STATES OF AMERICA                   )
                                                 )
           v.                                    )      Criminal No. : 4:18-cr-00011
                                                 )
      JAQUAN LAMONT TRENT                        )
         a/k/a "Hatch"                           )

                                        STATEMENT OF FACTS

          The parties stipulate that the allegations contained in the First Superseding Indictment
   and the following facts are true and correct, and that, had this matter gone to trial, the United
   States would have proven each of these facts beyond a reasonable doubt. JAQUAN LAMONT
   TRENT admits that this statement of facts does not include all facts known to him regarding the
   events charged in the First Superseding Indictment.

           At all times relevant to the First Superseding Indictment, JAQUAN LAMONT TRENT
   a/kla "Hatch" was an associate of the criminal organization, the Rollin 60s Crips ("Rollin 60s"),
   which is a criminal street gang. Since at least sometime in or about 2015, the Rollin 60s have
   been active in the Western District of Virginia and have engaged in criminal activity, including
   but not limited to murder and attempted murder, assault resulting in bodily injury, assault with a
   dangerous weapon, robbery, obstruction of justice, drug trafficking, trafficking in firearms, and
   conspiracy to commit those crimes.

           The Rollin 60s, including its leadership, membership, and associates, constitutes an
   "enterprise" as defined by Title 18, United States Code, Section 1961 (4), that is, a group of
   individuals associated-in-fact. The enterprise constitutes an ongoing organization whose
   members function as a continuing unit for a common purpose of achieving the objectives of the
   enterprise. This enterprise has engaged in, and its activities have affected, interstate and foreign
   commerce.

           The purposes of the enterprise include: promoting and enhancing the enterprise, and
   enriching its members and associates through, among other things, acts of violence, including
   murder, trafficking in firearms, and trafficking in controlled substances, and the enforcement of
   discipline among the members; providing assistance to members of the enterprise who
   committed crimes for and on behalf of the enterprise; and thwarting efforts of law enforcement to
   apprehend enterprise members.

   Defendant 's Initials:   l ..J(

                                              Page 1 of5

Case 4:18-cr-00011-MFU-RSB Document 371 Filed 03/11/19 Page 1 of 5 Pageid#: 1294
           At all relevant times, TRENT was an associate of the Rollin 60s and was often called
   "Hatch." TRENT was involved in attempted murders committed on behalf of the enterprise, as
   well as gun and drug trafficking committed on behalf of the enterprise.

           From within or about sometime in 2015 , in the Western District of Virginia and
   elsewhere, TRENT and others, being persons employed by and associated with the Rollin 60s, an
   enterprise which was engaged in, and the activities of which affected interstate and foreign
   commerce, knowingly and intentionally did combine, conspire, confederate and agree with each
   other, and with persons known and unknown, to violate Title 18, United States Code, Section
   1962(c), that is, to conduct and participate, directly and indirectly, in the conduct of the affairs of
   the enterprise through a pattern of racketeering activity, as that term is defined by Title 18,
   United States Code, Sections 1961(1) and 1961(5), consisting of multiple acts involving:

                   a.       Murder, chargeable under Virginia Code, Sections 18.2-32,
                            18.2-22, 18.2-26 and 18.2-18 and the common law of Virginia;

           and multiple offenses involving:

                  b.        Trafficking in controlled substances in violation of21 U.S.C. §§
                            841 and 846.

          In furtherance of the conspiracy and to achieve its objectives, TRENT performed and
   caused to be performed certain racketeering activity in the Western District of Virginia and
   elsewhere. The racketeering activity performed by TRENT included, but is not limited to:

           A.     Association with Rollin 60s Crips

           TRENT is a brother of Deshaun Trent (a/k/a "DaDa" or "Six") and a cousin of Kevin
   Trent, Jr. (a/k/a "Benji" or "Gates" or "6owie" or "Bad Ass") and Karras Trent (a/k/a "LA").
   Deshaun Trent, Kevin Trent, Jr. , and Karras Trent are all members of the Rollin 60s. At all
   times relevant to the First Superseding Indictment, the head of the Rollin 60s was Marcus Davis
   (a/k/a "Sticcs"). At all times relevant to the First Superseding Indictment, other members of the
   Rollin 60s included Phillip Miles (a/k/a "R"), Shabba Chandler (a/k/a "Trill"), Matthew
   Ferguson (a/k/a "MC"), Laquante Adams (a/k/a "Spazz"), Wyshawn Brandon (a/k/a "Mr. Man"),
   and Stevie Johnson, Jr. (a/k/a "No Good"), among others. Ashley Ross was the girlfriend of
   Miles and is the mother of one of his children. At some point in 2016, Ross lived at Southwyck
   Apartments, which is known as North Hills Court. Southwyck Apartments is located in
   Danville, Virginia. At Ross ' s apartment, TRENT and members of the Rollin 60s would hang out
   at Ross' s apartment.

         At some time in 2015 , TRENT legally purchased a .45 caliber Glock firearm. TRENT
   knowingly has loaned this firearm to Dashaun Trent to use on different occasions, and has seen
   Dashaun Trent, Kevin Trent, Jr. , Karras Trent, Miles, Chandler, Ferguson, and Adams carrying
   Defendant 's Initials:   LJ ~
                                                Page 2 of 5


Case 4:18-cr-00011-MFU-RSB Document 371 Filed 03/11/19 Page 2 of 5 Pageid#: 1295
   firearms . In 2016, Miles asked TRENT to purchase a firearm for Miles, which TRENT
   declined to do. Johnson has also asked TRENT to purchase a firearm for him.

           In 2016, TRENT lived with Deshaun Trent and Tredarius Keene (a/k/a "Bubba") at an
   apartment on Parker Road in Danville. Keene is a member of the Milla Bloods street gang.
   Keene stored firearms at the Parker Road apartment. Keene, Deshaun Trent, and Miles
   frequently hung out together.

           TRENT grew up in the "800" neighborhood of Danville, Virginia, which is an area just
   south and east of Green Street and which encompasses Colquhoun, Lee, Paxton, and Cabell
   Streets as well as Berryman Avenue. The "800" neighborhood is known as the territory of the
   Rollin 60s. Members of the Rollin 60s kept a "trap house" on Lee Street. 1 Members of the
   Rollin 60s would hang out at this house, have gang meetings, and different gang members lived
   there from time-to-time. Danville, Virginia is located in the Western District of Virginia.

            B.      Conspiracy to Murder Ekong Eshiat (December 20 15)

           Robert "Jay" Kennedy is from the 800 neighborhood. In 2015 , Kennedy was shot.
   Based on the statements of a witness, individuals believed Kennedy had been shot by a member
   of the rival Billys Bloods street gang named Ekong Eshait. Shortly after the shooting, TRENT
   was at the Rollin 60s's trap house on Lee Street, smoking marijuana and hanging out. While he
   was there, TRENT heard Dashaun Trent and others discuss retaliating against the rival gang
   member by shooting him, and observed Deshaun Trent, Miles, Ferguson, Keene, and others
   whom TRENT cannot remember arm themselves with firearms in order to do so. TRENT left
   the trap house. This incident and the retaliatory shootings that occurred afterwards appeared to
   spark and escalate a gang war between the Rollin 60s and Billys.

           C.       Attempted Murder of Dwight Harris and Arrnonti Womack (June 15, 2016)

            On or about June 15, 2016, TRENT was at his apartment on Parker Road, hanging out
   with Tyson Bowens (a/k/a "Ty Savage"), Deshaun Trent, Wydshawn Brandon (a/k/a "Mr. Man"),
   and Miles. At some point that night, Miles received a telephone call. Miles then informed the
   group that Kevin Trent, Jr. was in an argument at North Hills Court with two individuals known
   as the "Philly Boys." In response, Bowens, Dashaun Trent, Brandon, Miles, and TRENT
   traveled to North Hills Court in Miles ' s black Impala. Bowens drove the vehicle. TRE T sat
   in the backseat between Miles and Brandon, with Deshaun Trent in the front passenger' s seat.
   Deshaun Trent, Brandon, Miles, and TRENT were armed. TRENT carried a semi-automatic
   rifle that had been in the Parker Road apartment on the couch. The others carried pistols.




   1 The term "trap house" generally describes, as in the instant case, a house used by gang members to hang out,
   conduct gang business, and traffic in drugs and firearms.
   Defendant 's Initials:    L J{

                                                      Page 3 of 5

Case 4:18-cr-00011-MFU-RSB Document 371 Filed 03/11/19 Page 3 of 5 Pageid#: 1296
            When the group arrived at North Hills Court, they stopped at the entrance of the
   apartment complex, where they met six to seven other black males. TRENT only recognized an
   individual nicknamed "Shan Don," who was the Big Homie of the Milia Bloods. TRENT tied a
   t-shirt around his face to disguise his identity and saw other individuals partially cover their faces
   with red bandanas, blue bandanas, and black t-shirts. Some individuals wore hoodies to help
   disguise themselves. The group planned to walk into the North Hills Court apartment complex
   and shoot and kill the Philly Boys.

           From the area near the entrance to orth Hills Court, TRENT and the group walked into
   the apartment complex, disguised and armed. The group walked towards the building where
   Ashley Ross lived. As TRENT walked forward, he saw Kevin Trent, Jr. and Tanasia Coleman
   (a!k/a "Nasia") near two cars and two individuals, believed to be the "Philly Boys." TRENT
   believes the first shots came from the area where Kevin Trent, Jr. was standing. At that point,
   TRENT began firing his rifle and heard others firing around him. During the shooting, TRENT
   fired his rifle until the 30-round clip was empty. TRENT saw Kevin Trent, Jr. and Deshaun
   Trent firing their weapons. He did not see a weapon in Coleman' s hands.

          TRENT ran back towards Miles's black Impala, where Bowens was waiting. Deshaun
   Trent, Miles, Bowen, Brandon, and TRENT returned to TRENT's apartment on Parker Road.
   At some point, Ross, Coleman, and Keene arrived. Coleman's hand had been injured in the
   shooting. Keene stated that, during the shooting, he was in Ross's apartment, that he was firing
   from Ross's living room window, and that he hit one of the Philly Boys. Miles collected the
   firearms in order to dispose of them to avoid detection by law enforcement.

          The shooting improved the reputation of the Rollin 60s Crips around Danville, as the
   gang seemed violent. TRENT recalls that, during this time, everyone wanted to be a Rollin 60s
   Crips and started wearing blue bandanas.

           D.      Conspiracy to Distribute Controlled Substances

          During and in furtherance of the conspiracy, TRENT conspired with others to distribute,
   and did in fact distribute, marijuana on behalf of the racketeering enterprise. Specifically,
   Deshaun Trent and others sold marijuana to TRE T. TRENT has also seen Deshaun Trent,
   Kevin Trent, and Kanas Trent sell marijuana to others.


           Each of the acts set forth in paragraphs A, B, C, and D above furthered the goals and
   objectives of the enterprise by enriching TRENT and its members and associates, and enhancing
   the status of TRENT and others within the organization.




   Defendant 's Initials:    ...J'f
                            \•

                                               Page 4 of5


Case 4:18-cr-00011-MFU-RSB Document 371 Filed 03/11/19 Page 4 of 5 Pageid#: 1297
           The actions taken by TRENT as described above were taken willfully, knowingly, and
   with the specific intent to violate the law. TRENT did not take those actions by accident,
   mistake, or with the belief that they did not violate the law. TRENT acknowledges that the
   purpose of the foregoing statement of facts is to provide an independent factual basis for his
   guilty plea. It does not necessarily identify all of the persons with whom the defendant might
   have engaged in illegal activity.

                                                      Respectfully submitted,


                                                       ~CU-~
                                                      Heather L. Carlton
                                                      Ronald M. Huber
                                                      Assistant United States Attorneys

                                                      Michael J. Newman
                                                      Special Assistant United States Attorney

           After consulting with my attorney and pursuant to the plea agreement entered into this
   day, I stipulate that the above Statement of Facts is true and accurate, and that had the matter
   proceeded to trial, the United States would have proved the same beyond a reasonable doubt.




          I am Jaquan Lamont Trent's attorney. I have carefully reviewed the above Statement of
   Facts with him. To my knowledge, his decision to stipulate to these facts is an informed and
   voluntary one.



                                                      P. Scott DeBruin
                                                      Counsel for Defendant




   Defendant 's Initials:   L..J (
                                             Page 5 of 5

Case 4:18-cr-00011-MFU-RSB Document 371 Filed 03/11/19 Page 5 of 5 Pageid#: 1298
